Hill, C. J.
1. “Jerry Lovett” and “Jerry Levatte” are idem sonans. The question of idem sonans may be determined either by pronunciation, or by spelling, or by both. Roland v. State, 127 Ga. 402 (56 S. E. 412) ; Powell on Actions for Land, § 285.
2. Idem sonans is not an infallible test of identity, and the true and only issue is as to identity of person, and not identity of name. Chapman v. State, 18 Ga. 736. The evidence in this case identifying the accused as the person who shot the prosecutor is not clear or entirely satisfactory; but there is some evidence from which the jury might have reasonably inferred' that he was in fact the person who fired the shot that hit the prosecutor, and, it being entirely a question of fact, this court can not interfere.
3. While, in trials for assault with intent to murder, it is necessary to show the specific intent to kill, yet this specific intent may be inferred by the jury from circumstances, as well as proved by direct evidence. Where the evidence showed that the accused shot at the prosecutor with a loaded pistol at a distance of 60 feet, and hit .him, producing a serious wound in the back, near the right shoulder, the jury were authorized to infer from these facts a specific intent to kill. Gallery v. State, 92 Ga. 463 (17 S. E. 863) ; Collier v. State, 39 Ga. 31 (99 Am. Dec. 449) ; Patterson v. State, 85 Ga. 131 (11 S. E. 620, 21 Am. St. Rep. 152), and cases cited.
*233Decided April 11, 1911.
Indictment for assault with intent to murder; from Terrell sm perior court — Judge Worrill. February 10, 1911.
W. H. Gurr, for plaintiff in error.
J. A. Laing, solicitor-general, B. B. Arnold, contra.
4. No error of law appears, and there is some evidence to support the verdict. . Judgment affirmed.